DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest “the first and second valves being disposed in parallel upstream from the TRU engine; and a controller coupled to the temperature sensors and each of the first, second and third valves and configured to: compare sensed exhaust gas temperatures with the temperature range, and issue first, second and third proportional signals to each of the first, second and third valves, respectively, in accordance with results of the comparison.” in claims 1, 9, and 17, respectively.
The closest prior art of record are Toyoda (JP H08-105319) and Williams et al. (US 2021/0054772). Toyoda discloses an exhaust emissions control device with secondary air control to increase catalyst temperature. (See Toyoda, Paragraphs [0018]-[0020]). Williams et al. (Williams) discloses an exhaust emissions device with secondary air control. (See Williams, Abstract). However, neither Toyoda nor Williams, alone or in combination, teaches or fairly suggests “the first and second valves being disposed in parallel upstream from the TRU engine; and a controller coupled to the temperature sensors and each of the first, second and third valves and configured to: compare sensed exhaust gas temperatures with the temperature range, and issue first, second and third proportional signals to each of the first, second and third valves, respectively, in accordance with results of the comparison.” in claims 1, 9, and 17, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Galindo and Hemsley show devices in the general state of the art of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746